
	

113 HR 4836 IH: To prohibit the transfer of unprivileged enemy belligerents to the United States, and for other purposes.
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4836
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mrs. Blackburn (for herself and Mr. Wolf) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To prohibit the transfer of unprivileged enemy belligerents to the United States, and for other
			 purposes.
	
	
		1.Prohibition on transfer of unprivileged enemy belligerents to the United States
			(a)ProhibitionNo unprivileged enemy belligerent who is in the custody or under the effective control of the
			 Department of Defense or any other Federal entity may be transferred to or
			 released in the United States.
			(b)Criminal penaltiesA person who transfers or releases, or assists in the transfer or release, of an unprivileged enemy
			 belligerent to or within the United States shall be fined in accordance
			 with title 18, United States Code, imprisoned for not more than five
			 years, or both.
			(c)Unprivileged enemy belligerentFor purposes of this Act, the term unprivileged enemy belligerent has the meaning given such term in section 948a(7) of title 10, United States Code, and includes
			 any individual (other than a member of the Armed Forces) under detention
			 at United States Naval Station, Guantanamo Bay, Cuba, as of the date of
			 the enactment of this Act.
			(d)Citizens of the United StatesThis Act does not apply to any unprivileged enemy belligerent who—
				(1)is a citizen of the United States; and
				(2)has engaged in hostilities within the United States and/or its territories.
				(e)TerminationThe provisions of this Act shall expire on December 31, 2017.
			
